Title: To Benjamin Franklin from Sir Charles William Blunt, 11 October 1779
From: Blunt, Sir Charles William
To: Franklin, Benjamin


Dear Sir11 Octr. 1779—
A very particular & worthy friend of mine Mr Luard having large concerns in the Island of Grenada, his private affairs & those of His family are deeply involved in the late capture of that Island. And its being judged advisable that he should visit Paris I thought it possible I might render my friend an essential service by a letter of recommendation to you. Trusting I shall not be thought to presume too much on old acquaintance & that degree of estimation you were always pleased to flatter me with, I beg leave in the warmest manner to bespeak in his favour your advice and such services as may be consistently in your power to afford him. If it shall please the Almighty that we live to see a cessation of the present calamities it will be no small happiness to me personally to thank you for your attention to this request. It will give you pleasure to be informed if you do not already know it, That we have at last brought the poor little Widows affairs to a happy conclusion. The balance of Interest is paid her & Bonds given for the principal at installments.
I am Dear Sir Yr. most obedient humble Servt.
Chas: Wm: Blunt
 
Notation: Chas. Blunt Oct 11. 79
